DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of invention I (claims 1-14) in the reply filed on 4 November 2021 is acknowledged.
Claims 15-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4 November 2021.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a disruptor for disrupting individual cells of an analyte in the biological sample in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the test chamber" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, “the test chamber” is read as “the reaction chamber”.
Claim limitation “a disruptor for disrupting individual cells of an analyte in the biological sample” of claim 10 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure cites a device for disrupting individual cells of the sample, giving an example of a sonicator (para [0096]), and a step 1630 wherein the user optionally prepares a sample by, for example, fragmenting any infectious agent present in the sample using several exemplary techniques (para [0139]), but is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 13 recites the limitation “wherein real time is within the range of within about five minutes from combining the biological sample and the biosensor reagent.” It is unclear what is meant by real time. It is unclear whether real time refers to real time detection of cells, real time 
Claim 14 recites the limitation "the testing unit" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, claim 14 is read as dependent on claim 6 which recites the testing unit.
Clarification is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dohale et al. (US 2017/0327867 A1) in view of Donnelly et al. (US 2017/00966697 A1) and Marie et al. (US 9,222,116 B2).
Regarding claims 1 and 6, Dohale et al. teach a system for use in sample analysis (system for analyzing a biological sample, para [0012]) and a system for rapidly detecting the presence of an analyte in a biological sample (para [0012]), comprising:
(a) a test cartridge (cartridge, para [0012]), wherein the test cartridge further includes:
(ii) a test cartridge base (cartridge, Dohale et al., para [0012]), wherein the test cartridge base further includes:
a) a reaction chamber (para [0012]) having a central axis, wherein the reaction chamber has the shape of a revolved half ellipse (reaction chamber can have the structure of a vessel that 
b) an inlet channel connected to the reaction chamber (fluidic inlet in fluidic communication with the reaction chamber, para [0013]), wherein the inlet channel is positioned above the reaction chamber (at an unspecified angle, as shown in Fig. 14D), and wherein the inlet channel is offset from the central axis of the reaction chamber (inlet 1447 extending into the reaction chamber(s) 1410 is shown as offset, Fig. 14D; para [0168]); and
(b) a temperature control system for controlling the temperature of the biosensor reagent, the reservoir card, the test cartridge base, the reaction chamber, and the inlet channel either individually or in various combinations with one another (cartridge (and its components) is in thermal communication with a temperature control system. The temperature control system can include a temperature sensor, a heater/cooler, and a temperature controller, para [0159]-[0162], [0235]); and
(c) a testing unit adapted to receive the test cartridge (detection system, Dohale et al., para [0012], [0247], [0285]-[0286]), the testing unit including a sensor for detecting the detectable light signal emitted by the biosensor reagent upon reacting with the sample, the detection of the emitted detectable light being indicative of the presence of the analyte in the sample (Dohale et al., para [0247]) and, wherein detection of the specific analyte in the sample occurs in real time (Dohale et al., para [0101]-[0102]).
Although Dohale et al. does not specifically teach c) wherein upon introducing the sample into the test cartridge base through the inlet channel, the sample is homogeneously mixed with the biosensor reagent while minimizing any bubbling of the mixed biosensor reagent and the sample in the reaction chamber, this limitation is considered a functional limitation that does 
Dohale et al. fail to teach the system comprising:
(i) a reservoir card for storing a biosensor reagent that includes living biological cells or a reservoir card for storing a biosensor reagent that includes at least one antibody specific for a predetermined analyte and a bioluminescent agent, wherein the at least one antibody is expressed on the surface of living, engineered lymphocytes, the biosensor reagent being operative to:
a) detect the presence of a specific analyte in a sample to be tested, and
b) emit a detectable light signal when the biosensor reagent reacts with the sample and detects the presence of the specific analyte in the sample;
wherein the test cartridge is configured to accept the reservoir card; and
wherein the inlet channel is positioned above the reaction chamber at specifically an angle 15-60 degrees above the horizontal.
Donnelly et al. teach a system for use in sample analysis (systems for detecting and/or identifying target cells (e.g., bacteria) using engineered vectors (including viral vectors) and/or transduction particles are described herein, para [0011]), comprising: (i) a reservoir card for storing reagents to be delivered to and used in a reaction chamber wherein the reservoir card can be accepted by a reaction chamber (an apparatus including a housing and an actuator. The 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Dohale et al. to include the reservoir card for storing reagents of Donnelly et al. such that the test cartridge base of Dohale et al. is configured to accept the reservoir card of Donnelly et al. because Dohale et al. is generic with respect to apparatuses for storing reagents (variety of methods including tanks, blisters with a frangible seal, pouches, etc., Dohale et al., para [0226]) that can be incorporated into the system and one would be motivated to use the appropriate reagent storage apparatus depending on the necessary reagents for sample analysis. One having ordinary skill in the art would have reasonable expectation of success in combining these prior art references because Dohale et al. 
Marie et al. teach a device for processing of macromolecules including an inlet channel and a reaction chamber wherein the inlet channel is positioned above the reaction chamber at an angle of 30-60 degrees, which is within the claimed range of 15-60 degrees above the horizontal (col. 7, lines 66-67-col. 8, lines 1-14) to promote distribution of sample fluid (col. 8, lines 3-5), and wherein the inlet channel is offset from the central axis of the reaction chamber (Fig. 1-2, 5a-b, 6a-d).
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the system of Dohale et al. in view of Donnelly et al., an inlet channel that is positioned above the reaction chamber at an angle of 30-60 degrees above the horizontal as taught by Marie et al., in order to promote distribution of sample fluid (Marie, col. 8, lines 3-5). One would have reasonable expectation of success in combining these prior art references because Dohale et al. teach an inlet channel into a reaction chamber with an angle that is unspecified (Dohale et al., Fig. 14D) and Marie et al. teach an optimal range for the angle of the inlet channel. Additionally, Dohale et al. and Marie et al. are similarly drawn to fluidic devices with reaction chambers.
Regarding claim 2, Dohale et al. teach wherein the temperature control system further includes at least one heater (para [0159]-[0162], [0235]).

Regarding claim 4, Dohale et al. in view of Donnelly et al. and Marie et al. teach the system of claim 1, including a reservoir card capable of storing a biosensor reagent that includes living biological cells. Although Dohale et al. in view of Donnelly et al. and Marie et al. do not specifically teach wherein the living biological cells are engineered lymphocytes, wherein the biosensor reagent includes at least one antibody specific for a predetermined analyte and a bioluminescent agent, wherein the at least one antibody is expressed on the surface of the living, engineered lymphocytes and wherein the bioluminescent agent is expressed by the living, engineered lymphocytes, this limitation is drawn to a functional limitation of the claim as the reagent is not claimed as part of the system.  The prior art needs only to be capable of performing any recited functional limitations.  Dohale et al. in view of Donnelly et al. and Marie et al. teach a reservoir card that is capable of storing a reagent, including the reagent recited in the instant claims. As such, the system of Dohale et al. in view of Donnelly et al. and Marie et al. is considered capable of performing the recited functional limitation.
Regarding claim 5, Dohale et al. in view of Donnelly et al. and Marie et al. teach the system of claim 1, including an inlet channel. Although Dohale et al. in view of Donnelly et al. and Marie et al. do not specifically teach c) wherein upon introducing the sample into the test cartridge base through the inlet channel, the sample is homogeneously mixed with the biosensor reagent while minimizing any bubbling of the mixed biosensor reagent and the sample in the reaction chamber, this limitation is considered a functional limitation that does not provide any structural limitations to that claimed system. The prior art needs only to be capable of performing any recited functional limitation and does not need to teach the functional limitation itself to read 
Regarding claim 8, Dohale et al. in view of Donnelly et al. and Marie et al. teach the system of claim 6, wherein the test cartridge base further comprises a fluid displacement mechanism (fluidic unit in communication with pump and linear actuation unit, Dohale et al., para [0231]-[0232], [0234]; actuator, Donnelly et al., para [0011]), wherein the fluid displacement mechanism causes the biosensor reagent stored in the reservoir card to be displaced into the reaction chamber (actuator can be moved to convey a reagent from the reagent container to the reaction chamber via the delivery path, Donnelly et al., para [0011]), and wherein the testing unit further comprises a motor and piston assembly configured to actuate the fluid displacement mechanism (a pump (e.g., … piston …) can be used to drive fluid through the device … Further some systems can include one or more linear actuators … (e.g., using a solenoid or stepper motor), Dohale et al., para [0234]; the release or transfer of these stored reagents into the cartridge chambers can be actuated with a number of methods, such as solenoids, piston plungers, hollow needles, etc., Dohale et al., para [0226]).
Regarding claim 10, Dohale et al. in view of Donnelly et al. and Marie et al. teach the system of claim 6, further comprising a disruptor for disrupting individual cells of an analyte in the biological sample (lysis chamber, Dohale et al., para [0124]; lysis process, Dohale et al, para [0107]) prior to mixing the biological sample with the biosensor reagent (a lysis chamber 805 
Regarding claim 11, Dohale et al. in view of Donnelly et al. and Marie et al. teach the system of claim 10, wherein the disruptor is a sonicator operative to fragment the cells (lysis process can utilize sonication and since sonication is performed, the system necessarily includes a sonicator, Dohale et al., para [0107]).
Regarding claim 12, Dohale et al. in view of Donnelly et al. and Marie et al. teach the system of claim 4, including a reservoir card capable of storing a biosensor reagent that includes living biological cells. Although Dohale et al. in view of Donnelly et al. and Marie et al. do not specifically teach, wherein the biosensor reagent is pre-charged with coelenterazine, and wherein any excess coelenterazine is removed from the biosensor reagent prior to reacting the biosensor reagent with the biological sample to be tested, this limitation is considered a functional limitation that does not provide any structural limitations to that claimed system as the reagent is not claimed as part of the system. The prior art needs only to be capable of performing any recited functional limitation and does not need to teach the functional limitation itself to read on the claims. Dohale et al. in view of Donnelly et al. and Marie et al. teach a reservoir card that is capable of storing a reagent, including the reagent recited in the instant claims. Therefore Dohale et al. in view of Donnelly et al. and Marie et al. is considered capable of performing the recited functional limitation.  
Regarding claim 13, Dohale et al. in view of Donnelly et al. and Marie et al. teach the system of claim 4, wherein the sample will undergo a reaction, for instance an amplification reaction, in reaction chamber 810, with the reaction results measured simultaneously to when the reaction is performed (Dohale et al., para [0133]) which is considered within the range of within .   

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dohale et al. (US 2017/0327867 A1) in view of Donnelly et al. (US 2017/00966697 A1) and Marie et al. (US 9,222,116 B2) as applied to claim 6 above, and further in view of Ohman et al. (US 2006/0289787 A1).
Dohale et al. in view of Donnelly et al. and Marie et al. teach the system of claim 6 wherein the sensor is a photodiode (Dohale et al., para [0106], [0247], [0285]-[0286]), but fail to teach wherein the sensor is a photomultiplier tube having an active surface, and wherein the size of the active surface is optimized to reduce background noise and increase the signal to noise ratio of the emitted light detectable signal. The active surface is interpreted to be the region where sensing of the signal occurs.
Ohman et al. teach an optical reader for an optical assay arrangement (abstract) including an optical detector, such as a photodiode or a photomultiplier tube (para [0009]), and wherein the size of the active surface (sensing region) is optimized to reduce background noise and increase the signal to noise ratio of the emitted light detectable signal (e.g., by blocking unwanted light by a pinhole and thereby reducing the detected noise, the pinhole reduces and optimizes the size of the sensing region, para [0009]).
.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dohale et al. (US 2017/0327867 A1) in view of Donnelly et al. (US 2017/00966697 A1) and Marie et al. (US 9,222,116 B2) as applied to claim 4 above, and further in view of Elliot et al. (US 2006/0120921 A1) .
Dohale et al. in view of Donnelly et al. and Marie et al. teach the system of claim 6, but fail to teach the system further comprising at least one additive located in the reaction chamber, the at least one additive being operative to minimize the formation of bubbles in the reaction chamber during mixing of the biological sample and the biosensor reagent.
Elliot et al. teach a biological reaction apparatus with a reaction chamber (abstract) wherein the apparatus comprises at least one additive located in the reaction chamber, the at least one additive being operative to minimize the formation of bubbles in the reaction chamber during mixing of the biological sample and the biosensor reagent (fill fluid includes a surfactant 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include at least one additive located in the reaction chamber of Dohale et al. in view of Donnelly et al. and Marie et al., the at least one additive being operative to minimize the formation of bubbles as in Elliot et al. because the presence of bubbles reduces the amount of fluid exposed to the sample and can therefore affect the consistency of the result within the sample (Elliot et al., para [0172]). One having ordinary skill in the art would have reasonable expectation of success in combing the prior art references because Elliot et al. and Dohale et al. in view of Donnelly et al. and Marie et al. are similarly drawn to systems for analyzing biological samples including reaction chambers. Additionally, Dohale et al. disclose a reaction chamber structure that reduces bubbles (flow guides can be protrusions into the reaction chamber, the flow guides minimize the presence of bubbles by guiding fluid to fill the reaction chamber from bottom to top, Dohale et al., para [0128]). 

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dohale et al. (US 2017/0327867 A1) in view of Donnelly et al. (US 2017/00966697 A1) and Marie et al. (US 9,222,116 B2) as applied to claim 4 above, and further in view of Hiddessen et al. (US 2018/0147573 A1).
Dohale et al. in view of Donnelly et al. and Marie et al. teach the system of claim 4, but fail to teach the system further comprising a second control reagent operative to react with the biosensor reagent to determine a proper functioning of the testing unit, wherein the biosensor 
Hiddessen et al. teach cartridge-based systems for performing assays (para [0162], [0209]-[0216]) including a second control reagent (control reagents 5760 are any reagents used to control for test signal variation and/or interpret results obtained with the test reagents (such as a reliability and/or validity of the results), para [1060]) operative to react with the biosensor reagent to determine a proper functioning of the testing unit, wherein the biosensor reagent reacts with the biological sample to be tested prior to the second control reagent reacting with the biosensor reagent (any combination of the sample, test reagents, control reagents, and control template may be mixed with one other before introduction into system 5740, or may be mixed within the system, para [1085]). The control reagent of Hiddessen et al. is capable of reacting with the biosensor reagent after the biosensor reagent reacts with the biological sample (para [1085]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the system of Dohale et al. in view of Donnelly et al. and Marie et al. the control reagent of Hiddessen et al. in order to control for test signal variation and to interpret the reliability and/or validity of the results obtained (Hiddessen et al., para [1060]). One having ordinary skill in the art would have reasonable expectation of success in combining Hiddessen et al. and Dohale et al. in view of Donnelly et al. and Marie et al. because they are similarly drawn to cartridge-based systems for performing sample analysis.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 1-14 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-5, 7, 9-11, and 14-15 of U.S. Patent No. 9,023,640 B2 (‘640) in view of Dohale et al. (US 2017/0327867 A1). 
Regarding claims 1, 4-6 of the instant application, claim 1 of ‘640 recites a system for use in sample analysis and a system for rapidly detecting the presence of an analyte in a biological sample, comprising:
(a) a test cartridge, wherein the test cartridge further includes:
(i) a reservoir card for storing a biosensor reagent that includes living biological cells and for storing a biosensor that includes at least one antibody specific for a predetermined analyte and a bioluminescent agent, wherein the at least one antibody is expressed on the surface of living, engineered lymphocytes and wherein the bioluminescent agent is expressed by the living, engineered lymphocytes, the biosensor reagent being operative to: a) detect the presence of a specific analyte in a sample to be tested, and b) emit a detectable light signal when the biosensor reagent reacts with the sample and detects the presence of the specific analyte in the sample.;                  
(ii) a test cartridge base, wherein the test cartridge base further includes:
a) a reaction chamber having a central axis, wherein the reaction chamber has the shape of a revolved half-ellipse; and
b) an inlet channel connected to the reaction chamber at an angle of 15-60 degrees above the horizontal, and wherein the inlet channel is offset from the central axis of the reaction chamber; and 

(c) a testing unit adapted to receive the test cartridge, the testing unit including a sensor for detecting the detectable light signal emitted by the biosensor reagent upon reacting with the sample, the detection of the emitted detectable light signal being indicative of the presence of the analyte in the sample and, wherein detection of the specific analyte in the sample occurs in real time.
Claim 1 of ‘640 fails to recite (b) a temperature control system for controlling the temperature of the biosensor reagent, the reservoir card, the test cartridge base, the reaction chamber, and the inlet channel either individually or in various combinations with one another.
Dohale et al. teach a system for analyzing a biological sample including a temperature control system for controlling the temperature of the biosensor reagent, the reservoir card, the test cartridge base, the reaction chamber, and the inlet channel either individually or in various combinations with one another (cartridge (and its components) is in thermal communication with a temperature control system. The temperature control system can include a temperature sensor, a heater/cooler, and a temperature controller, para [0159]-[0162], [0235]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the system of claim 1 of ‘640 the temperature control system of Dohale et al. in order to perform the desired reactions such as lysis (Dohale et al., para [0107], [0158], [0246]). One having ordinary skill in the art would have reasonable 
Regarding claims 2 and 3 of the instant application, Dohale et al. teach wherein the temperature control system further includes at least one heater (para [0159]-[0162], [0235]) or at least one fan (para [0159]-[0162], [0235]).
Regarding claim 7 of the instant application, claim 2 of ‘640 recites wherein the sensor is a photomultiplier tube having an active surface, and wherein the size of the active surface is optimized to reduce background noise.
Regarding claim 8 of the instant application, claims 4 and 5 of ‘640 recite wherein the test cartridge base further comprises a fluid displacement mechanism, wherein actuation of the fluid displacement mechanism causes the biosensor reagent stored in the reservoir card to be displaced into the reaction chamber (claim 4 of ‘640), and wherein the testing unit further comprises a motor and piston assembly configured to actuate the fluid displacement mechanism (claim 5 of ‘640).
Regarding claim 9 of the instant application, claim 7 of ‘640 recites the system further comprising at least one additive located in the reaction chamber, the at least one additive being operative to minimize the formation of bubbles in the reaction chamber during mixing of the biological sample and the biosensor reagent.
Regarding claims 10 and 11 of the instant application, claims 9 and 10 of  ‘640 recites the system further comprising a disruptor for disrupting individual cells of an analyte in the biological sample prior to mixing the biological sample with the biosensor reagent (claim 9 of ‘640) wherein the disruptor is at least one of an enzyme operative to release O-antigens from the cell surface, a sonicator operative to fragment the cells, a French Press operative to fragment the 
Regarding claim 12 of the instant application, claim 11 of ‘640 recites wherein the biosensor reagent is pre-charged with coelenterazine, and wherein any excess coelenterazine is removed from the biosensor reagent prior to reacting the biosensor reagent with the biological sample to be tested.
Regarding claim 13 of the instant application, claim 14 of ‘640 recites wherein real time is within the range of within about five minutes from combining the biological sample and the biosensor reagent.
Regarding claim 14 of the instant application, claim 15 of ‘640 recites the system further comprising a second control reagent operative to react with the biosensor reagent to determine a proper functioning of the testing unit, wherein the biosensor reagent reacts with the biological sample to be tested prior to the second control reagent reacting with the biosensor reagent.

Claims 1-14 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-5, 7, 9-11, and 14-15  of U.S. Patent No. 9,701,994 B2 (‘775) in view of Dohale et al. (US 2017/0327867 A1). 
Regarding claims 1, 4-6 of the instant application, claim 1 of ‘775 recites a system for use in sample analysis and a system for rapidly detecting the presence of an analyte in a biological sample, comprising:
(a) a test cartridge, wherein the test cartridge further includes:
(i) a reservoir card for storing a biosensor reagent that includes living biological cells and for storing a biosensor that includes at least one antibody specific for a predetermined analyte 
(ii) a test cartridge base, wherein the test cartridge base further includes:
a) a reaction chamber having a central axis, wherein the reaction chamber has the shape of a revolved half-ellipse; and
b) an inlet channel connected to the reaction chamber at an angle of 15-60 degrees above the horizontal, and wherein the inlet channel is offset from the central axis of the reaction chamber; and 
c) wherein upon introducing the sample into the test cartridge base through the inlet channel, the sample is homogeneously mixed with the biosensor reagent while minimizing damage to the living, engineered lymphocytes and minimizing any bubbling of the mixed biosensor reagent and sample in the reaction chamber; and
(c) a testing unit adapted to receive the test cartridge, the testing unit including a sensor for detecting the detectable light signal emitted by the biosensor reagent upon reacting with the sample, the detection of the emitted detectable light signal being indicative of the presence of the analyte in the sample and, wherein detection of the specific analyte in the sample occurs in real time.
Claim 1 of ‘775 fails to recite (b) a temperature control system for controlling the temperature of the biosensor reagent, the reservoir card, the test cartridge base, the reaction chamber, and the inlet channel either individually or in various combinations with one another.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the system of claim 1 of ‘775 the temperature control system of Dohale et al. in order to perform the desired reactions such as lysis (Dohale et al., para [0107], [0158], [0246]). One having ordinary skill in the art would have reasonable expectation of success in combining the prior art references because ‘775 and Dohale et al. are similarly drawn to systems including cartridges and reaction chambers for sample analysis.
Regarding claims 2 and 3 of the instant application, Dohale et al. teach wherein the temperature control system further includes at least one heater (para [0159]-[0162], [0235]) or at least one fan (para [0159]-[0162], [0235]).
Regarding claim 7 of the instant application, claim 2 of ‘775 recites wherein the sensor is a photomultiplier tube having an active surface, and wherein the size of the active surface is optimized to reduce background noise.
Regarding claim 8 of the instant application, claims 4 and 5 of ‘775 recite wherein the test cartridge base further comprises a fluid displacement mechanism, wherein actuation of the fluid displacement mechanism causes the biosensor reagent stored in the reservoir card to be displaced into the reaction chamber (claim 4 of ‘775), and wherein the testing unit further 
Regarding claim 9 of the instant application, claim 7 of ‘775 recites the system further comprising at least one additive located in the reaction chamber, the at least one additive being operative to minimize the formation of bubbles in the reaction chamber during mixing of the biological sample and the biosensor reagent.
Regarding claims 10 and 11 of the instant application, claims 9 and 10 of  ‘775 recite the system further comprising a disruptor for disrupting individual cells of an analyte in the biological sample prior to mixing the biological sample with the biosensor reagent (claim 9 of ‘775) wherein the disruptor is at least one of an enzyme operative to release O-antigens from the cell surface, a sonicator operative to fragment the cells, a French Press operative to fragment the cells, and a chemical treatment operative to release LPS from the cells of the analyte (claim 10 of ‘775).
Regarding claim 12 of the instant application, claim 11 of ‘775 recites wherein the biosensor reagent is pre-charged with coelenterazine, and wherein any excess coelenterazine is removed from the biosensor reagent prior to reacting the biosensor reagent with the biological sample to be tested.
Regarding claim 13 of the instant application, claim 14 of ‘775 recites wherein real time is within the range of within about five minutes from combining the biological sample and the biosensor reagent.
Regarding claim 14 of the instant application, claim 15 of ‘775 recites the system further comprising a second control reagent operative to react with the biosensor reagent to determine a .

Claims 1-14 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-5, 7, 9-11, and 14-15 of U.S. Patent No. 10,094,783 B2 (‘783) in view of Dohale et al. (US 2017/0327867 A1). 
Regarding claims 1, 4-6 of the instant application, claim 1 of ‘783 recites a system for use in sample analysis and a system for rapidly detecting the presence of an analyte in a biological sample, comprising:
(a) a test cartridge, wherein the test cartridge further includes:
(i) a reservoir card for storing a biosensor reagent that includes living biological cells and for storing a biosensor that includes at least one antibody specific for a predetermined analyte and a bioluminescent agent, wherein the at least one antibody is expressed on the surface of living, engineered lymphocytes and wherein the bioluminescent agent is expressed by the living, engineered lymphocytes, the biosensor reagent being operative to: a) detect the presence of a specific analyte in a sample to be tested, and b) emit a detectable light signal when the biosensor reagent reacts with the sample and detects the presence of the specific analyte in the sample.;                  
(ii) a test cartridge base, wherein the test cartridge base further includes:
a) a reaction chamber having a central axis, wherein the reaction chamber has the shape of a revolved half-ellipse; and
b) an inlet channel connected to the reaction chamber at an angle of 15-60 degrees above the horizontal, and wherein the inlet channel is offset from the central axis of the reaction chamber; and 

(c) a testing unit adapted to receive the test cartridge, the testing unit including a sensor for detecting the detectable light signal emitted by the biosensor reagent upon reacting with the sample, the detection of the emitted detectable light signal being indicative of the presence of the analyte in the sample and, wherein detection of the specific analyte in the sample occurs in real time.
Claim 1 of ‘783 fails to teach (b) a temperature control system for controlling the temperature of the biosensor reagent, the reservoir card, the test cartridge base, the reaction chamber, and the inlet channel either individually or in various combinations with one another.
Dohale et al. teach a system for analyzing a biological sample including a temperature control system for controlling the temperature of the biosensor reagent, the reservoir card, the test cartridge base, the reaction chamber, and the inlet channel either individually or in various combinations with one another (cartridge (and its components) is in thermal communication with a temperature control system. The temperature control system can include a temperature sensor, a heater/cooler, and a temperature controller, para [0159]-[0162], [0235]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the system of claim 1 of ‘783 the temperature control system of Dohale et al. in order to perform the desired reactions such as lysis (Dohale et al., para [0107], [0158], [0246]). One having ordinary skill in the art would have reasonable 
Regarding claims 2 and 3 of the instant application, Dohale et al. teach wherein the temperature control system further includes at least one heater (para [0159]-[0162], [0235]) or at least one fan (para [0159]-[0162], [0235]).
Regarding claim 7 of the instant application, claim 2 of ‘783 recites wherein the sensor is a photomultiplier tube having an active surface, and wherein the size of the active surface is optimized to reduce background noise.
Regarding claim 8 of the instant application, claims 4 and 5 of ‘783 recite wherein the test cartridge base further comprises a fluid displacement mechanism, wherein actuation of the fluid displacement mechanism causes the biosensor reagent stored in the reservoir card to be displaced into the reaction chamber (claim 4 of ‘783), and wherein the testing unit further comprises a motor and piston assembly configured to actuate the fluid displacement mechanism (claim 5 of ‘783).
Regarding claim 9 of the instant application, claim 7 of ‘783 recites the system further comprising at least one additive located in the reaction chamber, the at least one additive being operative to minimize the formation of bubbles in the reaction chamber during mixing of the biological sample and the biosensor reagent.
Regarding claims 10 and 11 of the instant application, claims 9 and 10 of  ‘783 recite the system further comprising a disruptor for disrupting individual cells of an analyte in the biological sample prior to mixing the biological sample with the biosensor reagent (claim 9 of ‘783) wherein the disruptor is at least one of an enzyme operative to release O-antigens from the cell surface, a sonicator operative to fragment the cells, a French Press operative to fragment the 
Regarding claim 12 of the instant application, claim 11 of ‘783 recites wherein the biosensor reagent is pre-charged with coelenterazine, and wherein any excess coelenterazine is removed from the biosensor reagent prior to reacting the biosensor reagent with the biological sample to be tested.
Regarding claim 13 of the instant application, claim 14 of ‘783 recites wherein real time is within the range of within about five minutes from combining the biological sample and the biosensor reagent.
Regarding claim 14 of the instant application, claim 15 of ‘783 recites the system further comprising a second control reagent operative to react with the biosensor reagent to determine a proper functioning of the testing unit, wherein the biosensor reagent reacts with the biological sample to be tested prior to the second control reagent reacting with the biosensor reagent.

Claims 1-14 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-5, 7, 9-11, and 14-15 of U.S. Patent No. 10,241,054 (‘054) in view of Dohale et al. (US 2017/0327867 A1) and Marie et al. (US 9,222,116 B2). 
Regarding claims 1, 4-6 of the instant application, claim 1 of ‘054 recites a system for use in sample analysis and a system for rapidly detecting the presence of an analyte in a biological sample, comprising:
(a) a test cartridge, wherein the test cartridge further includes:
(i) a reservoir card for storing a biosensor reagent that includes living biological cells and for storing a biosensor that includes at least one antibody specific for a predetermined analyte 
(ii) a test cartridge base, wherein the test cartridge base further includes:
a) a reaction chamber wherein the reaction chamber has a predetermined geometry, and wherein the predetermined geometry is selected from the group consisting of a revolved half ellipse, a sphere, a cylinder, and a rectangle; and
b) an inlet channel connected to the reaction chamber, wherein the inlet channel is positioned above the reaction chamber at a predetermined angle; and 
c) wherein upon introducing the sample into the test cartridge base through the inlet channel, the sample is homogeneously mixed with the biosensor reagent while minimizing damage to the living, engineered lymphocytes and minimizing any bubbling of the mixed biosensor reagent and sample in the reaction chamber; and
(c) a testing unit adapted to receive the test cartridge, the testing unit including a sensor for detecting the detectable light signal emitted by the biosensor reagent upon reacting with the sample, the detection of the emitted detectable light signal being indicative of the presence of the analyte in the sample and, wherein detection of the specific analyte in the sample occurs in real time.
Claim 1 of ‘054 fails to teach a reaction chamber having a central axis, wherein the reaction chamber specifically has the shape of a revolved half ellipse; 

(b) a temperature control system for controlling the temperature of the biosensor reagent, the reservoir card, the test cartridge base, the reaction chamber, and the inlet channel either individually or in various combinations with one another.
Dohale et al. teach a system for analyzing a biological sample including a reaction chamber having a central axis, wherein the reaction chamber has a shape of a revolved half ellipse (para [0238]; Fig. 6, reaction chambers 610; Fig. 34B), and including a temperature control system for controlling the temperature of the biosensor reagent, the reservoir card, the test cartridge base, the reaction chamber, and the inlet channel either individually or in various combinations with one another (cartridge (and its components) is in thermal communication with a temperature control system. The temperature control system can include a temperature sensor, a heater/cooler, and a temperature controller, para [0159]-[0162], [0235]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the reaction chamber of claim 1 of ‘054 to be the reaction chamber having a central axis, wherein the reaction chamber has a shape of a revolved half ellipse of Dohale et al. in order to optimize the configuration of the reaction chamber for temperature control (Dohale et al., para [0238]) and to include in the system of claim 1 of ‘054 the temperature control system of Dohale et al. in order to perform the desired reactions such as lysis (Dohale et al., para [0107], [0158], [0246]). One having ordinary skill in the art would have reasonable expectation of success in combining the prior art references because ‘783 and Dohale et al. are similarly drawn to systems including cartridges and reaction chambers for sample analysis.

While ‘054 in view of Dohale et al. fail to teach wherein the inlet channel is positioned above the reaction chamber at an angle of 15-60 degrees above the horizontal, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation” Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation.”  Id. at 458, 105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  Since applicant has not disclosed that the specific limitations recited in instant claim 1 are for any particular purpose or solve any stated problem, and the prior art teaches that the inlet channel angle may be varied because it promotes distribution of sample fluid (Marie et al., col. 8, lines 3-5).  Absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the methods disclosed by the prior art by normal optimization procedures known in the fluidic devices art. One would have reasonable expectation of success in combining these prior art references because ‘054 in view of Dohale et al. and Marie et al. are similarly drawn to fluidic devices with reaction chambers.

Regarding claim 7 of the instant application, claim 2 of ‘054 recites wherein the sensor is a photomultiplier tube having an active surface, and wherein the size of the active surface is optimized to reduce background noise.
Regarding claim 8 of the instant application, claims 4 and 5 of ‘054 recite wherein the test cartridge base further comprises a fluid displacement mechanism, wherein actuation of the fluid displacement mechanism causes the biosensor reagent stored in the reservoir card to be displaced into the reaction chamber (claim 4 of ‘054), and wherein the testing unit further comprises a motor and piston assembly configured to actuate the fluid displacement mechanism (claim 5 of ‘054).
Regarding claim 9 of the instant application, claim 7 of ‘054 recites the system further comprising at least one additive located in the reaction chamber, the at least one additive being operative to minimize the formation of bubbles in the reaction chamber during mixing of the biological sample and the biosensor reagent.
Regarding claims 10 and 11 of the instant application, claims 9 and 10 of  ‘054 recite the system further comprising a disruptor for disrupting individual cells of an analyte in the biological sample prior to mixing the biological sample with the biosensor reagent (claim 9 of ‘054) wherein the disruptor is at least one of an enzyme operative to release O-antigens from the cell surface, a sonicator operative to fragment the cells, a French Press operative to fragment the cells, and a chemical treatment operative to release LPS from the cells of the analyte (claim 10 of ‘054).

Regarding claim 13 of the instant application, claim 14 of ‘054 recites wherein real time is within the range of within about five minutes from combining the biological sample and the biosensor reagent.
Regarding claim 14 of the instant application, claim 15 of ‘054 recites the system further comprising a second control reagent operative to react with the biosensor reagent to determine a proper functioning of the testing unit, wherein the biosensor reagent reacts with the biological sample to be tested prior to the second control reagent reacting with the biosensor reagent.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H TIEU whose telephone number is (571)272-0683. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571) 272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JENNIFER H. TIEU/            Examiner, Art Unit 1649                                                                                                                                                                                            
/MELANIE BROWN/Primary Examiner, Art Unit 1641